DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (PN 8,957,358).
Wan et al. discloses, as shown in Figures, an imaging device comprising a first semiconductor substrate and a second semiconductor substrate,
	wherein the first semiconductor substrate (20/22, 26) includes a photoelectric conversion device (24) and a first transistor (28),
	wherein the second semiconductor substrate (100/102, 120) includes a second transistor (130), a third transistor (128), and a fourth transistor (126),
	wherein one electrode of the photoelectric conversion device is electrically connected to one of a source and a drain of the first transistor (28),
	wherein the other of the source and the drain of the first transistor (28) is electrically connected to one of a source and a drain of the second transistor (130),

	wherein one of a source and a drain of the third transistor (128) is electrically connected to one of a source and a drain of the fourth transistor (126), and
	wherein the photoelectric conversion device and at least parts of the second transistor, the third transistor, and the fourth transistor overlap with each other.

Regarding claim 2, Wan et al. discloses wherein a first insulating layer (36) and a first conductive layer (42) are positioned at a side of a surface of the first semiconductor substrate where the first transistor is formed,
	wherein the first conductive layer includes a region embedded in the first insulating layer and is electrically connected to the other of the source and the drain of the first transistor,
	wherein a second insulating layer (136) and a second conductive layer (142) are positioned at a side of a surface of the second semiconductor substrate where the second to fourth transistors are formed,
	wherein the second conductive layer includes a region embedded in the second insulating layer and is electrically connected to the gate of the third transistor,
	wherein the first conductive layer and the second conductive layer are directly bonded to each other, and
	wherein the first insulating layer and the second insulating layer are directly bonded to each other [Figures and 11].



Regarding claim 6, Wan et al. discloses wherein a first capacitor (32) is positioned between the second semiconductor substrate and the second insulating layer, and
	wherein one electrode of the first capacitor is electrically connected to the gate of the third transistor (128) [Figure 11].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wan et al. (PN 8,957,358) in view of Sato (PN 9,911,870).
Wan et al. discloses the claimed invention including the imaging device as explained in the above rejection.  Wan et al. does not disclose the first semiconductor substrate includes an element imparting p-type conductivity, and wherein regions functioning as the one electrode of the photoelectric conversion device and the source and the drain of the first transistor include elements imparting n-type conductivity.  However, Sato discloses an imaging device comprising a first semiconductor substrate (including p-well, 20) includes an element imparting p-type conductivity, and wherein regions (23) functioning as the one electrode of the photoelectric conversion device and the source and the drain of the first transistor (TG) include elements 

Regarding claim 5, Wan et al. and Sato disclose the one electrode of the photoelectric conversion device and the one of the source and the drain of the first transistor are formed in the same region [Figures].

Regarding claim 10, Wan et al. discloses the claimed invention including the imaging device as explained in the above rejection.  Wan et al. does not disclose an electronic device comprising the imaging device and a display device.  However, Sato discloses an electronic device comprising an imaging device (1) and a display device (monitor, digital camera system, video cameras, portable telephones or the like, etc.  Note Figures 1 and 13 of Sato.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to integrate the imaging device of Wan et al. into an electronic device comprising a display device, such as taught by Sato in order to perform the desired function.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 7-9 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed imaging device comprising a fifth transistor being electrically connected to the other of the source and the drain of the fourth transistor through a second capacitor, in combination with the remaining claimed limitations of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897